Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 1 of 8 PageID #: 293




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  TRAXXAS, L.P.,                                   §
                                                   §
             Plaintiff,                            §
                                                   §      Civil Action No. 2:20-cv-12-JRG-RSP
  v.                                               §
                                                   §           JURY TRIAL DEMANDED
  EGRANDBUY, INC.,                                 §
                                                   §
             Defendant.                            §


                           PLAINTIFF TRAXXAS, L.P.’S
              OPPOSED MOTION TO AMEND THE DOCKET CONTROL ORDER


         Plaintiff Traxxas, L.P. (“Traxxas”) respectfully moves to amend the Docket Control Order

 to provide an additional 4-5 weeks for the parties to complete expert reports and discovery.

 Traxxas also requests that the Court postpone the pretrial conference by 2-3 weeks so that the

 parties can complete the pretrial process in a manageable way. While Traxxas believes that the

 parties can complete discovery and the pretrial process without moving the May 10, 2021, trial

 date, Traxxas is amenable to a continuance or reset of any other deadlines that the Court finds

 suitable.

 I.      INTRODUCTION

         Since filing this case in January 2020, Traxxas has diligently litigated this case but has run

 into hurdles. The parties discussed early settlement, and eGrandbuy (without filing an application

 for extension of time) did not respond to Traxxas’ complaint until July. eGrandbuy then resisted

 Traxxas’ efforts to obtain jurisdictional discovery; this delayed entry of a Discovery Order until




                                                   1
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 2 of 8 PageID #: 294




 September 2020. The COVID-19 pandemic and the 2020 holiday season only further hindered

 Traxxas’ ability to press this case forward.

           When Traxxas has pressed forward, eGrandbuy has repeatedly pushed Traxxas off with

 overtures that it desired to settle the case. Traxxas agreed to numerous requests for extensions on

 that basis and engaged in settlement discussions in good faith. It appeared this case was headed

 to a resolution.

           But that changed earlier this week. After receiving Traxxas’ settlement counteroffer,

 eGrandbuy changed course. It rejected the offer out of hand and started to press Traxxas for

 discovery. eGrandbuy also rejected Traxxas’ request to extend the deadline for Traxxas to serve

 its opening expert reports—which were due one week later, on January 25.

           This squeeze has greatly prejudiced Traxxas’ ability to prepare its case for trial. On the

 other hand, there is no prejudice to eGrandbuy in extending the expert report and discovery

 deadlines to allow Traxxas to prepare its case. eGrandbuy did not identify any cognizable

 prejudice when the parties met and conferred on this Motion.

           Traxxas thus respectfully requests that the Court amend the Docket Control Order

 according to this Motion. Traxxas does not request continuing the May 10, 2021, trial date.

 However, it does request that the Court reset the pretrial conference to the weeks of April 26, 2021,

 or May 3, 2021, if possible. For the reasons that follow, the Court should find that good cause

 exists to amend the Docket Control Order so the parties can effectively litigate this case on the

 merits.

 II.       FACTUAL BACKGROUND

           This case involves trademark infringement, unfair competition, dilution, and unjust

 enrichment claims stemming from (1) eGrandbuy’s unauthorized use of Traxxas’ registered




                                                   2
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 3 of 8 PageID #: 295




 TRAXXAS trademark to garner initial interest for its products; and (2) eGrandbuy’s use of various

 names or descriptions that include the word “MAX” in connection with remote-controlled vehicles

 and parts. See generally Doc. No. 1. Traxxas filed this case on January 17, 2020, and served

 eGrandbuy, after several failed attempts, on February 21, 2020. Doc. Nos. 1, 10.

        eGrandbuy expressed an interest in settling this case early, and Traxxas engaged in these

 efforts in good faith. For example, on March 12, 2020, in addition to telephoning Traxxas’ outside

 counsel, eGrandbuy’s counsel telephoned Traxxas’ General Counsel directly and left a voicemail

 stating that his clients “want to settle this case, and I’m just trying to save everybody a lot of time

 and money.” The parties then spoke at length about what financial information Traxxas would

 need to meaningfully discuss settlement, but eGrandbuy ultimately refused to provide that

 information without a Court order. Nevertheless, to facilitate these discussions, Traxxas consented

 to numerous extensions of time—nearly four months in total—for eGrandbuy to respond to the

 complaint (although eGrandbuy never sought Court approval for its delay). eGrandbuy finally

 responded to the complaint by filing a motion to dismiss or transfer venue on July 16, 2020; it then

 opposed Traxxas’ motion for jurisdictional discovery, leading to further delays. Doc. Nos. 11, 15-

 18.

        The Court’s Discovery Order issued on September 24, 2020. Doc. No. 25. Shortly

 afterward, the parties agreed that, rather than both parties spending significant resources at the

 outset, Traxxas would serve limited discovery requests specific to the financial information it had

 previously sought from eGrandbuy to facilitate meaningful settlement negotiations. Pursuant to

 that agreement, on November 6, 2020, Traxxas served on eGrandbuy a set of four interrogatories,

 and the parties jointly moved, at Traxxas’ suggestion, to extend the Discovery Order’s deadline to

 produce documents. See Doc. No. 34. The Court granted the parties’ request. Doc. No. 35.




                                                   3
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 4 of 8 PageID #: 296




         The December 7, 2020, deadline for eGrandbuy to respond to Traxxas’ interrogatories

 came and went no word from eGrandbuy. When Traxxas telephoned eGrandbuy later that week,

 eGrandbuy belatedly asked for an extension, and Traxxas allowed an extension to December 14.

 eGrandbuy finally served its responses on December 15 and, after Traxxas advised that the

 responses were incomplete, supplemented its responses on December 18. Due to decision-makers’

 unavailability during the holidays, Traxxas extended a settlement counteroffer on January 11,

 2021.

         During this time, eGrandbuy did not produce any substantive documents other than the

 interrogatory responses to facilitate settlement. No witnesses were deposed. And it appeared that

 the case was closing in on settling. Then, on Sunday evening, January 17, eGrandbuy rejected

 Traxxas’ counteroffer, did not make a compromise offer, and retreated to its initial March 2020

 offer. Along with this rejection, eGrandbuy served 49 requests for production and demanded

 immediate document production. In response, Traxxas suggested, inter alia, that the parties jointly

 move to extend the schedule “to allow discovery to get back on track.” eGrandbuy refused, and

 the parties met and conferred by telephone on January 19 and 20. This motion follows.

 III.    LEGAL PRINCIPLES

         The district court has broad discretion in controlling its own docket, including its

 scheduling orders.    Edwards v. Cass County, Tex., 919 F.2d 273, 275 (5th Cir. 1990).

 Nevertheless, under Federal Rule of Civil Procedure 16(b), a party seeking leave to amend a

 court’s scheduling order must show “good cause.” STMicroelectronics, Inc. v. Motorola, Inc., 307

 F.Supp.2d 845, 850 (E.D. Tex. 2004) (citing FED. R. CIV. P. 16(b); S&W Enters., L.L.C. v.

 Southtrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003)). The good cause standard requires

 the party seeking relief to show that the deadlines “cannot reasonably be met despite the diligence




                                                 4
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 5 of 8 PageID #: 297




 of the party needing the extension.” Id. (internal quotations omitted), quoting S&W, 315 F.3d at

 535. When determining whether to allow a scheduling order modification, trial courts should

 consider four elements: (1) the explanation for the failure to meet the deadline; (2) the importance

 of the thing that would be excluded; (3) potential prejudice in allowing the thing that would be

 excluded; and (4) the availability of a continuance to cure such prejudice. Id., citing S&W, 315

 F.3d at 535-36.

 IV.    ARGUMENT

        The good cause factors favor granting Traxxas’ requested extension. Regarding the first

 factor, Traxxas’ diligence, the parties appeared close to settling this case. Then, on the eve of

 expert discovery, eGrandbuy backtracked, having produced only the limited discovery Traxxas

 requested to help settle this case. Expert report deadlines are approaching, but fact discovery has

 been virtually frozen. Neither party has completed its substantive document production. No

 depositions have occurred. And the parties must complete all their discovery in the middle of the

 COVID-19 pandemic, which adds further delay.

        Thus, despite its diligence, Traxxas cannot serve its opening reports by January 25, 2021,

 and complete discovery by February 26, 2021. In hindsight, Traxxas should have litigated this

 case more aggressively the last few months. But Traxxas reasonably believed that the parties were

 on the verge of amicably resolving this case. See, e.g., FED. R. CIV. P. 1 (encouraging the “just,

 speedy, and inexpensive determination” of cases). Under the circumstances, Traxxas acted

 diligently—especially when assessed against the other three factors. See, e.g., Team Worldwide

 Corp. v. Wal-Mart Stores, Inc., No. 2:17-CV-00235-JRG, 2018 WL 3533362, at *9 (E.D. Tex. Jul.

 23, 2018) (“TWW could have been more diligent in seeking this information from Walmart, but

 this level of diligence is outweighed by the other factors”).




                                                  5
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 6 of 8 PageID #: 298




         The second factor (the importance of the thing that would be excluded) also favors the

 request for extension. Traxxas needs discovery from eGrandbuy to prosecute this case, and it also

 intends to provide survey expert testimony to support its trademark claims. As the Fifth Circuit

 has observed, “Survey evidence is often critically important in the field of trademark law.”

 Zatarains, Inc. v. Oak Grove Smokehouse, Inc., 698 F.2d 786, 793 n.4 (5th Cir. 1983), abrogated

 on other grounds by KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111

 (2004). Precluding Traxxas from obtaining this evidence would hamper its ability to support its

 claims at trial.

         The third factor also favors granting an extension because there is no meaningful prejudice

 to eGrandbuy. During the parties’ meet-and-confers, eGrandbuy raised two arguments against the

 extension. First, eGrandbuy claimed that Traxxas has not produced any documents in this case.

 This is not grounds to oppose an extension and, instead, supports granting an extension to allow

 the parties to complete discovery.     Other than limited information to facilitate settlement,

 eGrandbuy itself has not produced any documents, and none of its witnesses have been deposed.

 An extension will allow this discovery to occur.

         Second, eGrandbuy opposed the extension because it would delay eGrandbuy’s (inevitable,

 in eGrandbuy’s view) pretrial victory in this case. This is also not grounds to deny this motion.

 The parties obviously disagree about the merits of eGrandbuy’s defenses. But a very short setback

 in their potential pre-trial resolution—a two-to-three-week delay in the pretrial conference—is not

 prejudice that weighs against granting an extension of the schedule. See, e.g., Arbor Glob.

 Strategies LLC v. Samsung Elecs. Co., No. 2:19-cv-00333-JRG-RSP, 2020 WL 6305883, at *5

 (E.D. Tex. Aug. 10, 2020) (explaining that “mere delay” in resolving a claim for money damages

 “does not constitute undue prejudice”); FTC v. Std. Oil Co. of Cal., 449 U.S. 232, 244 (U.S. 1980)




                                                    6
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 7 of 8 PageID #: 299




 (explaining that “[m]ere litigation expense, even substantial and unrecoupable cost, does not

 constitute irreparable injury”). That is especially true when much of the litigation burden falls on

 Traxxas: to produce expert reports, to produce documents, and to produce its witnesses for

 deposition if requested. Granting this Motion will not prejudice eGrandbuy; it will merely afford

 Traxxas the opportunity to fairly litigate this case on the merits.

         Finally, the fourth factor (the availability of a continuance) also favors an extension.

 Discovery is still open, and, under the current schedule, trial is still over three months away. Doc.

 No. 44 at 1. A continuance of the trial date, while unusual, seems possible in this case. Due to

 delays caused by the COVID-19 pandemic, the Court’s trial docket appears to be about 3-4 months

 behind its pre-pandemic schedule. And, as of this morning, there are ten patent cases ahead of this

 case on the Court’s May trial docket. Traxxas does not contend that a trial continuance is

 necessary, but it would not oppose continuing the trial date to allow the parties to complete

 discovery. In that event, Traxxas will cooperate with eGrandbuy to submit a proposed revised

 schedule.

 V.      CONCLUSION

         On balance, the good cause factors favor granting this Motion. Therefore, Traxxas

 respectfully requests that the Court grant this Motion and for all further relief to which it is justly

 entitled.

 Dated: January 22, 2021                                Respectfully submitted,

                                                        By:
                                                        William E. Davis, III
                                                        Texas State Bar No. 24047416
                                                        bdavis@davisfirm.com
                                                        Debra Coleman (Of Counsel)
                                                        Texas State Bar No. 24059595
                                                        dcoleman@davisfirm.com




                                                   7
Case 2:20-cv-00012-JRG-RSP Document 45 Filed 01/22/21 Page 8 of 8 PageID #: 300




                                                       The Davis Firm, PC
                                                       213 N. Fredonia Street, Suite 230
                                                       Longview, Texas 75601
                                                       Telephone: (903) 230-9090
                                                       Facsimile: (903) 230-9661

                                                       Counsel for Plaintiff Traxxas, L.P.




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that the foregoing document and all attachments thereto are being
 filed electronically in compliance with Local Rule CV-5(a). As such, this document is being
 served this January 22, 2021, on all counsel of record, each of whom is deemed to have consented
 to electronic service. L.R. CV-5(a)(3)(A).


                                                     Debra Coleman




                              CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule CV-7(i), the undersigned certifies that counsel have complied with
 the meet-and-confer requirements of Local Rule CV-7(h) and (i) and that this motion is opposed.
 Specifically, the undersigned counsel for Plaintiff and Michael Machat, counsel for Defendant,
 met and conferred telephonically on January 19 and 20, 2021. During these conversations, the
 undersigned offered numerous options for adjusting the current schedule, but eGrandbuy’s counsel
 refused any extension. Discussions have conclusively ended in an impasse, leaving an open issue
 for the Court to resolve.


                                                     Debra Coleman




                                                 8
